DETAILED ACTION
Interview Summary
	A brief interview with the applicant was conducted on 06/30/2022, for the purposes of contact prosecution, to discuss proposed claim amendments to overcome the objections in the claims and place the application in condition for allowance. However, since applicant is residing abroad, applicant requested that an Office Action addressing these objections be sent out. 

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  
the phrase “at least one upper anchor knob” in lines 3-4, needs to be changed to “at least one back support frame upper anchor knob and at least one seat frame upper anchor knob, respectively,” (in order to better distinguish between the at least one upper anchor knob of the back support frame and the at least one upper anchor knob of the seat frame throughout the claims); 
the phrase “the at least one upper anchor knob” in lines 10-11 and 13, needs to be changed to “the at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”; 
the phrase “the at least one upper anchor knob or the at least one lower anchor knob” in line 16, needs to be changed to “the at least one back support frame upper anchor knob and/or the at least one seat frame upper anchor knob” (the term “and/or” has been used to resolve a potential conflict with limitations of claim 12);
the phrase “one of the chair frame” in line 17, needs to be changed to “the back support frame and/or the seat frame”; 
the reference numbers “(61)” in line 18, “(160)” and “(80)” in line 19, “(180)” in line 20 and “(160)” in line 21, need to be removed; and 
the phrase “a plurality of legs” in line 20, needs to be changed to “a plurality of base legs”.
Appropriate corrections are required.

Claim 3 is objected to because of the following informalities:  
the phrase “base includes a” in line 1, needs to be removed;
the phrase “vertical shaft fixed” in line 2, needs to be changed to “vertical shaft is fixed”; 
the phrase “a plurality of base legs” in line 3, needs to be changed to “the plurality of base legs”; and 
a period “.” needs to be placed at the end of the term “thereof” in line 5.
Appropriate corrections are required.

Claim 4 is objected to because of the following informalities:  the phrase “at least one upper anchor knob” in lines 2-3, needs to be changed to “at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the phrase “the at least one upper anchor knob” in lines 1-2, needs to be changed to “the at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”, and the phrase “either one of the back support frame and the seat frame or of the base” in line 3, needs to be changed to “the back support frame, the seat frame and the base, respectively”.  Appropriate corrections are required.

Claim 12 is objected to because of the following informalities: 
the phrase “at least one upper anchor knob” in lines 1-2, needs to be changed to “at least one back support frame upper anchor knob and the at least one seat frame upper anchor knob”; 
the term “one of” in line 2, needs to be removed; 
the phrase “at least one upper anchor knob” in lines 3 and 4, each needs to be changed to “at least one back support frame upper anchor knob and the at least one seat frame upper anchor knob”;
the term “includes” in line 4, needs to be changed to “include”; 
the phrase “either the extension tube or of the side edge of one of the back support fame and the seat frame” in lines 5-6, needs to be changed to “the extension tube of the side edge of the back support frame and the seat frame”. Appropriate corrections are required. 
Claim 13 is objected to because of the following informalities:  the phrase “at least one upper anchor knob” in line 2, needs to be changed to “at least one back support frame upper anchor knob and the at least one seat frame upper anchor knob”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the phrase “the threaded shaft” in line 3, needs to be changed to “a threaded shaft”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the phrase “at least one upper anchor knob” in lines 3-4, needs to be changed to “at least one back support frame upper anchor knob and the at least one seat frame upper anchor knob”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “the at least one upper anchor knob” in line 3, needs to be changed to “two back support frame upper anchor knobs” (please note that as shown in Fig. 12, the ends of each resistance band is fixed to two back support frame upper anchor knobs).  Appropriate correction is required.




	Claim 17 is objected to because of the following informalities:  
the phrase “at least one upper anchor knob” in lines 3-4, needs to be changed to “at least one back support frame upper anchor knob and at least one seat frame upper anchor knob, respectively,”; 
the phrase “at least one upper anchor knob” in lines 8-9 and 11, needs to be changed to “at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”; 
the phrase “at least one upper anchor knob or the at least one lower anchor knob” in line 14, needs to be changed to “at least one back support frame upper anchor knob and/or the at least one seat frame upper anchor knob”; 
the phrase “one of the chair frame” in line 15, needs to be changed to “the back support frame and/or seat frame”; 
the phrase “at least one upper anchor knob includes at least two upper anchor knob” in line 16, needs to be changed to “at least one back support frame upper anchor knob includes at least two back support frame upper anchor knobs”; 
the phrase “at least two upper anchor knobs” in lines 17-18, needs to be changed to “at least two back support frame upper anchor knobs”.
  Appropriate corrections are required.

Claim 19 is objected to because of the following informalities:  the phrase “at least one upper anchor knob and at least one lower anchor knob” in lines 2-3 needs to be changed to “at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob and the at least one lower anchor knob”, the phrase “at least one upper anchor knob” in lines 5 and 6 needs to be changed to “at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”.  Appropriate corrections are required.

Claim 21 is objected to because of the following informalities:  the phrase “the at least one upper anchor knob” in lines 1-2, needs to be changed to “the at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the phrase “the at least one upper anchor knob” in lines 1-2, needs to be changed to “the at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  
the phrase “at least one upper anchor knob” in lines 3-4, needs to be changed to “at least one back support frame upper anchor knob and at least one seat frame upper anchor knob, respectively,”;
the phrase “the at least one upper anchor knob” in lines 8-9 and 13, needs to be changed to “the at least one back support frame upper anchor knob, the at least one seat frame upper anchor knob”; 
the phrase “the at least one upper anchor knob or the at least one lower anchor knob” in line 16, needs to be changed to “the at least one back support frame upper anchor knob and/or the at least one seat frame upper anchor knob”; 
the phrase “one of the chair frame” in line 17, needs to be changed to “the back support frame and/or the seat frame”; 
the phrase “each of the at least one upper anchor knob” in line 18, needs to be changed to “the at least one back support frame upper anchor and/or the at least one seat frame upper support anchor”; 
the phrase “one of” in line 18, needs to be removed; 
the phrase “back support frame and the seat frame” in line 19 needs to be changed to “back support frame and/or seat frame”; 
the phrase “the at least one upper anchor knob” in lines 19-20 and 21 needs to be changed to “the at least one back support frame upper anchor and/or the at least one seat frame upper anchor”;
the phrase “tube or of the side edge of one of the back support frame and the seat frame” in line 22 needs to be changed to “tube of the side edge of the back support frame and/or the seat frame”.
Appropriate corrections are required.

Claim 29 is objected to because of the following informalities:  the phrase “at least one upper anchor knob” in line 2, needs to be changed to “at least one back support frame upper anchor knob and the at least one seat frame upper anchor knob”.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Note to Applicant:
Applicant is respectfully requested to review the objections and the language of the other claims thoroughly and make the necessary amendments in the future response. 

Response to Arguments
	Applicant’s arguments regarding claims 1-4, 6-8, 11-17, 19-22 and 28-30 have been considered and are moot since none of the references are used in this Office Action to reject any of the claims. 
 
Allowable Subject Matter
Claims 1-4, 6-8, 11-17, 19-22 and 28-30 are allowed upon overcoming the objections cited above.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 1, the prior art of record fails to disclose, teach or render obvious an exercise chair for a person with all the structural limitations and functional language as detailed in claim 1, without introducing hindsight. With respect to claims 17 and 28, the prior art of record also fails to disclose, teach or render obvious an exercise chair for a person with all the structural limitations and functional language as detailed in claims 17 and 28. Please see attached PTO-892 for a list of pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784